DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on June 8, 2022, hereinafter “Reply”, after non-final rejection of March 25, 2022, hereinafter “Non-Final Rejection”.  In the Reply, claims 1-8, 10, 12, and 13 were amended, and no claims were cancelled nor added.  Claims 1-13 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1)	In view of the amendments to the claims, the claim objections of the Non-Final Rejection are withdrawn.  Please see additional claim objections below due to the amendments to the claims.
(2)	Applicant’s arguments with respect to independent claims 1, 7, and 13 and dependent claims thereof on pp. 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(3)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply.  Refer to the corresponding sections of the claim analysis below for details.  

Claim Objections
Claims 1, 7, and 12-13 are objected to because of the following informalities:
In claim 1, line 17, “preforming” may be amended to “performing” to correct a typographical error.  
In claim 12, line 4, “one of the respective-plane data output command” may be amended to “one of the respective-plane data output commands” to correct a grammatical error.  (Emphasis added.)  
In claim 13, line 20, “each data output command associated for each of the plurality of planes” may be amended to “each data output command associated with each of the plurality of planes” to correct a grammatical error.  (Emphasis added.)  
Claims (e.g., claim 7, line 17; claim 13, line 17; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 7, and 13, the claims were amended to now recite, as exemplified in claim 1, a limitation of “sequentially outputting, by the memory device, the data buffered in the target page buffers, in response to the all-plane data output command in one clock cycle or the respective-plane data output commands in one clock cycle for each respective target plane”.  (Emphasis added.)  The claims fail to comply with the written description requirement because the claims lack adequate written description since the originally filed disclosure does not provide support for the limitation.  In other words, a search for “clock” throughout the specification results in 3 hits of “number of clock cycles”, none of which is “one clock cycle” as recited by the limitation in the claims.

Regarding claims 2-6 and 8-12, the claims depend on independent claims 1 and 7, and do not overcome the deficiency thereof.  Therefore, the claims are rejected based on the same reason stated above for the independent claims 1 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2020/0151106 A1), hereinafter “Ahn”, in view of Wakchaure et al. (US 2019/0227749 A1), hereinafter “Wakchaure”, and Michael et al. (US 2013/0346671 A1), hereinafter “Michael”.

Regarding claim 1, Ahn teaches:
An operating method of a memory system that includes a memory device including a plurality of planes and a plurality of page buffers for the plurality of planes, respectively, and a controller 5suitable for controlling the memory device, the operating method comprising:  (FIGs. 1-3, 6-8; “[0004] Some example embodiments of some inventive concepts include a method of operating a storage device [memory system] including a non-volatile memory”; [0027]; “[0029] … The storage device 100 [memory system] may include the NVM 110 [memory device] and the memory controller 120 and thus may be referred to as a memory system”; “[0032] … A page buffer (or a page register) may be connected to each of the plurality of planes PL1 to PLk”; “[0033] … the NVM 110 [memory device] may include … a plurality of dies, and each of the plurality of dies may include a plurality of planes”; “[0035] The memory controller 120 may control the NVM 110 [memory device]”; [0037])
providing, by the controller, the memory device with page read commands including target page addresses of respective target planes among the plurality of planes;  (FIGs. 1-3, 6-8; [0032]-[0033], [0085]; “[0086] The memory controller 120 may transmit a multi-plane read command set MPR to the NVM 110 [memory device] (S131). For example, as shown in FIGS. 7A and 7B, the multi-plane read command set MPR may include a read command RDS [page read command], an address [target page address] of the first plane ADD_PL1, a multi-plane read command MRD, an address [target page address] of the second plane ADD_PL2, and a read confirm command RDC”; the memory controller 120 may transmit a multi-plane read command set MPR to the NVM 110 [memory device], where the multi-plane read command set MPR includes two read commands RDS [page read commands] as shown in, e.g., FIG. 7A, one of which includes an address [target page address] of the first plane ADD_PL1 and another of which includes an address [target page address] of the second plane ADD_PL2, where respective target planes are the first plane and the second plane)
10simultaneously reading, by the memory device, data from the respective target planes and buffering the data in target page buffers corresponding to the respective target planes in response to the page read commands;  (FIGs. 1-3, 6-8; “[0086] … The multi-plane read command MRD is a command indicating that reading of a multi-plane is performed simultaneously”; “[0090] … as shown in FIGS. 7A and 7B, the first page data stored in the first plane [one of the respective target planes] may be loaded into a first page buffer [one of target page buffers] of the first plane [one of the respective target planes] and the second page data stored in the second plane [another of the respective target planes] may be loaded into a second page buffer [another of target page buffers] during a tR period”; “[0091] When loading of the page data is completed, the NVM 110 [memory device] may transmit a ready state signal to the memory controller 120 (S134)”; “[0099] … The first page data and the second page data may be simultaneously loaded into the first page buffer 31 [one of target page buffers] and the second page buffer 32 [another of target page buffers], respectively”; the respective target planes are the first plane and the second plane; the multi-plane read command MRD is a command indicating that reading of a multi-plane is performed simultaneously such that the first page data stored in and simultaneously read from the first plane [one of the respective target planes] may be loaded into a first page buffer [one of target page buffers] of the first plane [one of the respective target planes] and the second page data stored in and simultaneously read from the second plane [another of the respective target planes] may be loaded into a second page buffer [another of target page buffers] during a tR period as shown in, e.g., FIGs. 7A and 8; the multi-plane read command set MPR includes two read commands RDS [page read commands] as shown in, e.g., FIG. 7A)
selectively providing, by the controller, the memory device for a sequential read operation with 15an all-plane data output command from which one of the target page addresses is omitted or for a random read operation respective-plane data output commands from which the target page addresses are omitted; and  (FIGs. 1-3, 6-8; “[0034] … the NVM 110 may perform a multi-plane read operation (such as a simultaneous read operation or a sequential read operation) to read data from at least two of the plurality of planes PL1 to PLk”; [0038]; “[0086] The memory controller 120 may transmit a multi-plane read command set MPR to the NVM 110 [memory device] (S131). For example, as shown in FIGS. 7A and 7B, the multi-plane read command set MPR may include a read command RDS, an address of the first plane ADD_PL1, a multi-plane read command MRD, an address [target page address] of the second plane ADD_PL2”; “[0092] … the memory controller 120 may transmit a data output command set [all-plane data output command] for the first plane RDO_P1 to the NVM 110 [memory device] (S135). For example, as shown in FIG. 7A, the data output command set [all-plane data output command] for the first plane RDO_P1 may include the read command RDS, the address of the first plane ADD_PL1”; “[0093] … Referring to FIG. 7A, the NVM 110 may output the first page data to the memory controller 120 via the input/output bus I/Ox (DO_PL1)”; “[0095] … when output of the first page data is completed, the NVM 110 [memory device] may transmit the second page data of the second plane to the memory controller 120 (S138). The NVM 110 [memory device] may change a plane from which data is to be output when the output of the first page data is completed. The NVM 110 [memory device] may change the plane from which data is to be output from the first plane to the second plane and output the second page data loaded in a second page buffer [another of target page buffers] of the second plane to the memory controller 120 via the input/output bus I/Ox (DO_PL2), and then all of the second page data may be output”; [0110]; note that since the claim recites a conjunction word “or” that joins two alternative clauses, it would suffice if the rejection maps one of the alternative clauses; the data output command set [all-plane data output command] that is labeled as RDO_P1 in FIG. 7A is considered to be all-plane since the data output command set [all-plane data output command] is for outputting data of all planes including the first page data DO_PL1 of the first plane PL1 and the second page data DO_PL2 of the second plane PL2; as shown in FIG. 7A, the data output command set [all-plane data output command] labeled as RDO_P1 includes only the address of the first plane ADD_PL1 and does not include the address [target page address] of the second plane ADD_PL2, and thus, the address [target page address] of the second plane ADD_PL2, which is one of the target page addresses included in the multi-plane read command set MPR, is considered to be omitted from the data output command set [all-plane data output command]; the data output command set [all-plane data output command] is considered to be selectively provided from the memory controller 120 to the NVM 110 [memory device] since the data output command set [all-plane data output command] is intended to be a command to be transmitted to the NVM 110 [memory device] for NVM 110 [memory device] to output data of all the planes (including the first plane PL1 and the second plane PL2) rather than data of a subset of the planes)
sequentially outputting, by the memory device, the data buffered in the target page buffers, in response to the all-plane data output 20command in one clock cycle or the respective-plane data output commands in one clock cycle for each respective target plane,  (FIGs. 1-3, 6-8; “[0038] … the at least two portions of page data respectively loaded into the at least two page buffers may be sequentially output to the memory controller 120. The NVM 110 [memory device] may output the page data of one plane selected based on the data output command set among the at least two page data stored in the at least two page buffers to the memory controller 120 and then switch planes and output the page data of the other plane to the memory controller 120”; “[0086] The memory controller 120 may transmit a multi-plane read command set MPR to the NVM 110 (S131). … The memory controller 120 may transmit the multi-plane read command set MPR to the NVM 110 via an input/output bus I/Ox between the NVMs 110. … The multi-plane read command MRD is a command indicating that reading of a multi-plane is performed simultaneously, and may be, for example, 32h. … In some example embodiments, the memory controller 120 may send each of the commands to the NVM 110 for one write cycle, … In this example, the write cycle represents a rising or polling cycle of the write enable signal provided by the memory controller 120 to the NVM 110.”; [0090]; “[0093] … the NVM 110 [memory device] may transmit the first page data of the first plane to the memory controller 120 based on the data output command set [all-plane data output command] for the first plane RDO_P1 (S136). Referring to FIG. 7A, the NVM 110 [memory device] may output the first page data to the memory controller 120 via the input/output bus I/Ox (DO_PL1)”; “[0094] … the NVM 110 [memory device] may, based on the choose column command CC and the column address COL of the data output command set [all-plane data output command] for the first plane RDO_P1, select a column at which data to be output is located on the first page buffer [one of target page buffers] and output data from the selected column to a last column on the first page buffer [one of target page buffers]”; “[0095] … when output of the first page data is completed, the NVM 110 [memory device] may transmit the second page data of the second plane to the memory controller 120 (S138). The NVM 110 [memory device] may change a plane from which data is to be output when the output of the first page data is completed. The NVM 110 [memory device] may change the plane from which data is to be output from the first plane to the second plane and output the second page data loaded in a second page buffer [another of target page buffers] of the second plane to the memory controller 120 via the input/output bus I/Ox (DO_PL2), and then all of the second page data may be output”; note that since the claim recites a conjunction word “or” that joins two alternative clauses, it would suffice if the rejection maps one of the alternative clauses; sequentially outputting the first page data stored in the first page buffer [one of target page buffers] of the first plane [one of the respective target planes] and the second page data stored in the second page buffer [another of target page buffers] of the second plane [another of the respective target planes] occurs such that the first page data DO_PL1 is output and then followed by the output of the second page data DO_PL2 as shown in FIG. 7A)
wherein the all-plane data output command includes simultaneously preforming on all planes a cache read operation in which the memory device outputs data read from a specific page through an input/output pad and simultaneously reads data from memory cells of a next page, and
wherein each respective-plane data output command corresponds one to one with each respective target plane.

Ahn teaches sequentially outputting, by the memory device, the data buffered in the target page buffers, in response to the all-plane data output 20command.  Nevertheless, Ahn does not teach sequentially outputting, by the memory device, the data buffered in the target page buffers, in response to the all-plane data output 20command in one clock cycle, wherein the all-plane data output command includes simultaneously preforming on all planes a cache read operation in which the memory device outputs data read from a specific page through an input/output pad and simultaneously reads data from memory cells of a next page, and wherein each respective-plane data output command corresponds one to one with each respective target plane.

However, Ahn in view of Wakchaure teaches:
sequentially outputting, by the memory device, the data buffered in the target page buffers, in response to the all-plane data output 20command in one clock cycle,  (Ahn: FIGs. 1-3, 6-8; “[0038] … the at least two portions of page data respectively loaded into the at least two page buffers may be sequentially output to the memory controller 120. The NVM 110 [memory device] may output the page data of one plane selected based on the data output command set among the at least two page data stored in the at least two page buffers to the memory controller 120 and then switch planes and output the page data of the other plane to the memory controller 120”; “[0086] The memory controller 120 may transmit a multi-plane read command set MPR to the NVM 110 (S131). … The memory controller 120 may transmit the multi-plane read command set MPR to the NVM 110 via an input/output bus I/Ox between the NVMs 110. … The multi-plane read command MRD is a command indicating that reading of a multi-plane is performed simultaneously, and may be, for example, 32h. … In some example embodiments, the memory controller 120 may send each of the commands to the NVM 110 for one write cycle, … In this example, the write cycle represents a rising or polling cycle of the write enable signal provided by the memory controller 120 to the NVM 110.”; [0090]; “[0093] … the NVM 110 [memory device] may transmit the first page data of the first plane to the memory controller 120 based on the data output command set [all-plane data output command]  for the first plane RDO_P1 (S136). Referring to FIG. 7A, the NVM 110 [memory device] may output the first page data to the memory controller 120 via the input/output bus I/Ox (DO_PL1)”; “[0094] … the NVM 110 [memory device] may, based on the choose column command CC and the column address COL of the data output command set [all-plane data output command] for the first plane RDO_P1, select a column at which data to be output is located on the first page buffer [one of target page buffers] and output data from the selected column to a last column on the first page buffer [one of target page buffers]”; “[0095] … when output of the first page data is completed, the NVM 110 [memory device] may transmit the second page data of the second plane to the memory controller 120 (S138). The NVM 110 [memory device] may change a plane from which data is to be output when the output of the first page data is completed. The NVM 110 [memory device] may change the plane from which data is to be output from the first plane to the second plane and output the second page data loaded in a second page buffer [another of target page buffers] of the second plane to the memory controller 120 via the input/output bus I/Ox (DO_PL2), and then all of the second page data may be output”; note that since the claim recites a conjunction word “or” that joins two alternative clauses, it would suffice if the rejection maps one of the alternative clauses; sequentially outputting the first page data stored in the first page buffer [one of target page buffers] of the first plane [one of the respective target planes] and the second page data stored in the second page buffer [another of target page buffers] of the second plane [another of the respective target planes] occurs such that the first page data DO_PL1 is output and then followed by the output of the second page data DO_PL2 as shown in FIG. 7A) (Wakchaure: FIG. 9A; “[0064] … FIG. 9A is an example of a timing diagram for an independent multi-plane read operation (IMPRO). In the illustrated example, to issue the IMPRO (00h-20h) command [all-plane data output command], the controller writes 00h to the command register, followed by address cycles to the address register (illustrated in FIG. 9A as R1-R4 on DQ[7:0])”; Note that FIG. 9A shows the independent multi-plane read operation (IMPRO) command [all-plane data output command] sent by the controller in one clock cycle where command “00h” is sent on DQ[7:0] bus.) (Ahn teaches the memory controller sending the data output command set to the NVM, and Wakchaure teaches the independent multi-plane read operation (IMPRO) command sent by the controller in one clock cycle. Thus, one of ordinary skill in the art would be able to combine the teachings to send the data output command set of Ahn using the independent multi-plane read operation (IMPRO) command sent by the controller in one clock cycle of Wakchaure in order to enable independent and concurrent operations per plane using separate state machines for each plane to enable application of different bias voltages for each plane to independently and concurrently service requests.)
wherein the all-plane data output command includes simultaneously preforming on all planes a cache read operation in which the memory device outputs data read from a specific page through an input/output pad and simultaneously reads data from memory cells of a next page, and  
wherein each respective-plane data output command corresponds one to one with each respective target plane.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to incorporate the teachings of Wakchaure to provide a storage device of Ahn having a memory controller for sending a data output command set to a non-volatile memory (NVM), with an apparatus of Wakchaure having a controller that sends an independent multi-plane read operation (IMPRO) command.  Doing so with the device of Ahn would enable independent and concurrent operations per plane using separate state machines for each plane to enable application of different bias voltages for each plane to independently and concurrently service requests.  (Wakchaure, [0035])

The combination of Ahn does not teach wherein the all-plane data output command includes simultaneously preforming on all planes a cache read operation in which the memory device outputs data read from a specific page through an input/output pad and simultaneously reads data from memory cells of a next page, and wherein each respective-plane data output command corresponds one to one with each respective target plane.

However, Michael teaches:
wherein the all-plane data output command includes simultaneously preforming on all planes a cache read operation in which the memory device outputs data read from a specific page through an input/output pad and simultaneously reads data from memory cells of a next page, and  (FIGs. 1-6, 13; [0032]; “[0033] … Any desired flash memory cell technology may be used for the flash memory cells of the NAND flash array 40”; “[0035] … While the description herein is based upon a single-plane architecture for clarity, the teachings set forth herein are equally applicable to multi-plane architectures. A plane is the smallest unit that serves an I/O request in a parallel fashion. When multiple physical planes are used, they may share one or more word-lines so that the memory system may service multiple I/O requests simultaneously. … The techniques described herein may be applied to each plane separately such that each data register and cache register is organized in multiple portions, or may be applied to multiple planes such that each data register and cache register is itself one portion of a multiple page data register and cache register.”; “[0048] Three essentially concurrent [simultaneously] operations may then take place, namely that a first part of the page buffer is output (block 330), ECC calculations are performed on a second part of the page buffer (block 332), and the next page of data is read into the page buffer (block 334) using a suitable look-up table procedure for bad blocks such as, for example, blocks 304 and 306 (FIG. 4).”; “[0071] The page read ends without clocking out data, and the continuous page read command follows (block 740). As shown in FIG. 10 and FIG. 13, various essentially concurrent [simultaneously] operations may occur. One such operation involves sending the Page-0 data in the cache register portion CR-0, which has already gone through the ECC computation, to output through the data bus 810 (block 750). While the path from the data bus 810 to an output port [input/output pad] is not shown, such paths are well known to a person of ordinary skill in the art.”)
wherein each respective-plane data output command corresponds one to one with each respective target plane.  (FIGs. 1-6, 13; [0032]; “[0035] While the NAND flash memory device 20 is organized and operated to perform a variety of read operations including continuous page read operations and on-chip ECC in a single-plane NAND Architecture, this architecture is illustrative and variations thereof are contemplated. … While the description herein is based upon a single-plane architecture for clarity, the teachings set forth herein are equally applicable to multi-plane architectures. A plane is the smallest unit that serves an I/O request in a parallel fashion. When multiple physical planes are used, they may share one or more word-lines so that the memory system may service multiple I/O requests simultaneously. … The techniques described herein may be applied to each plane [respective target plane] separately such that each data register and cache register is organized in multiple portions.”; “[0046] As shown in FIG. 4, when a page read command is received, the page address specified in the command is stored in the address register 26 (block 302). … When the desired page of data is read into the page buffer 38 (block 308), an ECC procedure is performed on the data and the resulting ECC bits in the status register(s) 23 are set as appropriate (block 310). The page is then output (block 312) and processing continues (block 314).”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ahn to incorporate the teachings of Michael to provide a storage device of Ahn having a memory controller for sending a data output command set to a non-volatile memory (NVM), with a NAND flash memory device of Michael having a circuit for performing concurrent operations that may then take place when a page buffer is output and a next page of data is read into the page buffer using a suitable look-up table procedure.  Doing so with the device of Ahn would provide certain functions relating to creation and use of a look-up table (“LUT”) that may be implemented “on chip” in a memory device itself, that is on a same die in an additional circuit, or even within a command and control logic of the memory device, so as to reduce an overhead in software development and possibly hardware cost.  (Michael, [0032])

Regarding claim 7, the claimed system comprises substantially the same steps or elements as those in claim 1.  Accordingly, claim 7 is also rejected for the same reasons as set forth for those in claim 1 above.

Regarding claim 2, the combination of Ahn teaches the operating method of claim 1.

Ahn further teaches:
wherein the selectively providing includes providing the memory device with the all-plane data output command when all the plurality of planes are the respective 29target planes.  (FIGs. 1-3, 6-8; “[0092] … as shown in FIG. 7A, the data output command set [all-plane data output command] for the first plane RDO_P1”; “[0095] … when output of the first page data is completed, the NVM 110 may transmit the second page data of the second plane to the memory controller 120 (S138). The NVM 110 may change a plane from which data is to be output when the output of the first page data is completed. The NVM 110 may change the plane from which data is to be output from the first plane to the second plane and output the second page data loaded in a second page buffer of the second plane to the memory controller 120”; the respective target planes are considered to include the first plane and the second plane, which are all of the planes for which the data is output for the data output command set [all-plane data output command])

Regarding claim 8, the claimed system comprises substantially the same steps or elements as those in claim 2.  Accordingly, claim 8 is also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 3, the combination of Ahn teaches the operating method of claim 2.

Ahn further teaches:
wherein the providing the memory device with the all-plane data output command 5includes providing the all-plane data output command for a single command cycle.  (FIGs. 1-3, 6-8; “[0092] … as shown in FIG. 7A, the data output command set [all-plane data output command] for the first plane RDO_P1”; [0095]; the data output command set [all-plane data output command] is considered to be in a single command cycle since only one command RDO_P1 is transmitted from the memory controller 120 to the NVM 110 as shown by S135 in FIG. 6 for outputting the data of the target planes)

Regarding claim 9, the claimed system comprises substantially the same steps or elements as those in claim 3.  Accordingly, claim 9 is also rejected for the same reasons as set forth for those in claim 3 above.
	
Regarding claim 4, the combination of Ahn teaches the operating method of claim 1.

Ahn further teaches:
wherein the selectively providing includes providing the memory device with the 10respective-plane data output commands corresponding to the respective target planes when some of the plurality of planes are the respective target planes.  (FIG. 10C; “[0111] … after the loading of the page data is completed, the memory controller 120 may transmit the data output command set RDO_P1 [one of the respective-plane data output commands] for the first plane PL1 to the NVM 110 [memory device], and the NVM 110 [memory device] may output the first page data of the first plane PL1 [a first of the respective target planes] to the memory controller 120 (DO_PL1) based on the data output command set RDO_P1 for the first plane PL1. Then, the NVM 110 [memory device] may change the plane from which data is output from the first plane PL1 to the second plane PL2 and output the second page data of the second plane PL2 [a second of the respective target planes] to the memory controller 120 (DO_PL2)”; “[0112] … the memory controller 120 may transmit the data output command set RDO_P3 [another of the respective-plane data output commands] for the third plane PL3 [a third of the respective target planes] (or the fourth plane PL4) to the NVM 110 [memory device] after the second page data is received. The NVM 110 [memory device] may output the third page data of the third plane PL3 to the memory controller 120 (DO_PL3) based on the data output command set RDO_P3 for the third plane PL3. Thereafter, the NVM 110 [memory device] may change the plane from which data is output from the third plane PL3 to the fourth plane PL4 [a fourth of the respective target planes] and output the fourth page data of the fourth plane PL4 to the memory controller 120 (DO_PL4)”; the data output command set RDO_P1 [one of the respective-plane data output commands] corresponds to the first plane PL1 [a first of the respective target planes] and the second plane PL2 [a second of the respective target planes], which are some of the plurality of planes; the data output command set RDO_P3 [another of the respective-plane data output commands] corresponds to the third plane PL1 [a third of the respective target planes] and the fourth plane PL2 [a fourth of the respective target planes], which are some of the plurality of planes)

Regarding claim 10, the claimed system comprises substantially the same steps or elements as those in claim 4.  Accordingly, claim 10 is also rejected for the same reasons as set forth for those in claim 4 above.

Regarding claim 5, the combination of Ahn teaches the operating method of claim 4.

Ahn further teaches:
wherein the providing the memory device with the respective-plane data output 15commands corresponding to the target planes includes providing each of the respective-plane data output commands for a single command cycle.  (FIG. 10C; “[0111] … after the loading of the page data is completed, the memory controller 120 may transmit the data output command set RDO_P1 [one of the respective-plane data output commands] for the first plane PL1 to the NVM 110 [memory device], and the NVM 110 [memory device] may output the first page data of the first plane PL1 [a first of the target planes] to the memory controller 120 (DO_PL1) based on the data output command set RDO_P1 for the first plane PL1. Then, the NVM 110 [memory device] may change the plane from which data is output from the first plane PL1 to the second plane PL2 and output the second page data of the second plane PL2 [a second of the target planes] to the memory controller 120 (DO_PL2)”; “[0112] … the memory controller 120 may transmit the data output command set RDO_P3 [another of the respective-plane data output commands] for the third plane PL3 [a third of the target planes] (or the fourth plane PL4) to the NVM 110 [memory device] after the second page data is received. The NVM 110 [memory device] may output the third page data of the third plane PL3 to the memory controller 120 (DO_PL3) based on the data output command set RDO_P3 for the third plane PL3. Thereafter, the NVM 110 [memory device] may change the plane from which data is output from the third plane PL3 to the fourth plane PL4 [a fourth of the target planes] and output the fourth page data of the fourth plane PL4 to the memory controller 120 (DO_PL4)”; the data output command set RDO_P1 [one of the respective-plane data output commands] and the data output command set RDO_P3 [another of the respective-plane data output commands] are considered to be for a single command cycle since only one command RDO_P1 is transmitted from the memory controller 120 to the NVM 110 for outputting the first page data of the first plane PL1 [a first of the target planes] and the second page data of the second plane PL2 [a second of the target planes] and only one command RDO_P3 is transmitted from the memory controller 120 to the NVM 110 for outputting the third page data of the third plane PL3 [a third of the target planes] and the fourth page data of the fourth plane PL2 [a fourth of the target planes] as shown in FIG. 10C)

Regarding claim 11, the claimed system comprises substantially the same steps or elements as those in claim 5.  Accordingly, claim 11 is also rejected for the same reasons as set forth for those in claim 5 above.

Regarding claim 6, the combination of Ahn teaches the operating method of claim 4.

Ahn further teaches:
wherein the 20sequentially outputting of the data buffered in the target page buffers includes: 
outputting data corresponding to a page buffer corresponding to a single plane, in response to one of the respective-plane data output commands for the single plane, until all the data buffered in the target 30page buffers are output.  (FIGs. 6, 11-12; “[0099] …The first page data and the second page data may be simultaneously loaded into the first page buffer 31 and the second page buffer 32, respectively”; “[0116] … The memory controller 120 may transmit the data output command set for the first plane RDO_P1 to the NVM 110 (S145)”; “[0120] The NVM 110 may transmit second page data of the second plane to the memory controller 120 based on the received plane change command PC [one of the respective-plane data output commands] (S149). The NVM 110 may change the plane from which data is to be output from the first plane to the second plane [single plane] and output the second page data of the second plane [single plane] based on the received plane change command PC [one of the respective-plane data output commands] (DO_PL2)”; all of the first page data DO_PL1 in response to the data output command set RDO_P1 [one of the respective-plane data output commands] for the first plane [single plane] is output from the first page buffer and all of the second page data DO_PL2 in response to the plane change command PC [one of the respective-plane data output commands] for the second plane [single plane] is output from the second page buffer as shown in FIG. 12)

Regarding claim 12, the combination of Ahn teaches the memory system of claim 10.

Ahn further teaches:
wherein the memory 15device sequentially outputs the data buffered in the target page buffers by repeatedly performing an operation of outputting data corresponding to a page buffer corresponding to a single plane, in response to one of the respective-plane data output command for the single plane until all the data buffered in the target page buffers are 20outputted.  (FIGs. 6, 11-12; “[0099] …The first page data and the second page data may be simultaneously loaded into the first page buffer 31 and the second page buffer 32, respectively”; “[0116] … The memory controller 120 may transmit the data output command set for the first plane RDO_P1 to the NVM 110 (S145)”; “[0120] The NVM 110 may transmit second page data of the second plane to the memory controller 120 based on the received plane change command PC [one of the respective-plane data output command] (S149). The NVM 110 may change the plane from which data is to be output from the first plane to the second plane [single plane] and output the second page data of the second plane [single plane] based on the received plane change command PC [one of the respective-plane data output command] (DO_PL2)”; all of the first page data DO_PL1 in response to the data output command set RDO_P1 [one of the respective-plane data output command] for the first plane [single plane] is output from the first page buffer and all of the second page data DO_PL2 in response to the plane change command PC [one of the respective-plane data output command] for the second plane [single plane] is output from the second page buffer as shown in FIG. 12; repeatedly performing an operation of outputting data is considered to include a process of outputting data, starting with the first page data DO_PL1, and then repeat the process to output another data, which is the second page data DO_PL2)

Regarding claim 13, Ahn teaches:
A memory system comprising: 
a memory device including a plurality of planes and a plurality of page buffers corresponding to the plurality of planes; and  (FIGs. 1-3, 6-8; “[0032] … A page buffer (or a page register) may be connected to each of the plurality of planes PL1 to PLk”; “[0033] … the NVM 110 [memory device] may include … a plurality of dies, and each of the plurality of dies may include a plurality of planes”)
32a controller configured to control the memory device,  (FIGs. 1-3, 6-8; “[0035] The memory controller 120 may control the NVM 110 [memory device]”)
wherein the controller provides the memory device with multiple read commands for the plurality of planes,  (FIGs. 1-3, 6-8; [0032]-[0033], [0085]; “[0086] The memory controller 120 may transmit a multi-plane read command set MPR to the NVM 110 [memory device] (S131). For example, as shown in FIGS. 7A and 7B, the multi-plane read command set MPR may include a read command RDS [one of multiple read commands], an address of the first plane [one of the plurality of planes] ADD_PL1, a multi-plane read command MRD, an address of the second plane [another of the plurality of planes] ADD_PL2, and a read confirm command RDC”; the memory controller 120 may transmit a multi-plane read command set MPR to the NVM 110 [memory device], where the multi-plane read command set MPR includes two read commands RDS [multiple read commands] as shown in, e.g., FIG. 7A, one of which includes an address of the first plane [one of the plurality of planes] ADD_PL1 and another of which includes an address of the second plane [another of the plurality of planes] ADD_PL2)
the memory device simultaneously reads data from target pages 5of the plurality of planes and buffers the data in the plurality of page buffers in response to the multiple read commands,  (FIGs. 1-3, 6-8; “[0086] … The multi-plane read command MRD is a command indicating that reading of a multi-plane is performed simultaneously”; “[0088] … a first page PG1 [one of target pages] of the first plane [one of the plurality of planes] and also a first page PG1 [another of target pages] of the second plane [another of the plurality of planes]”; “[0090] … as shown in FIGS. 7A and 7B, the first page [one of target pages] data stored in the first plane [one of the plurality of planes] may be loaded into a first page buffer [one of the plurality of page buffers] of the first plane [one of the plurality of planes] and the second page [another of target pages] data stored in the second plane [another of the plurality of planes] may be loaded into a second page buffer [another of the plurality of page buffers] during a tR period”; “[0091] When loading of the page data is completed, the NVM 110 [memory device] may transmit a ready state signal to the memory controller 120 (S134)”; “[0099] … The first page [one of target pages] data and the second page [another of target pages] data may be simultaneously loaded into the first page buffer 31 [one of the plurality of page buffers] and the second page buffer 32 [another of the plurality of page buffers], respectively”; the multi-plane read command MRD is a command indicating that reading of a multi-plane is performed simultaneously such that the first page [one of target pages] data stored in and simultaneously read from the first plane [one of the plurality of planes] may be loaded into a first page buffer [one of the plurality of page buffers] of the first plane [one of the plurality of planes] and the second page [another of target pages] data stored in and simultaneously read from the second plane [another of the plurality of planes] may be loaded into a second page buffer [another of the plurality of page buffers] during a tR period as shown in, e.g., FIGs. 7A and 8; the multi-plane read command set MPR includes two read commands RDS [multiple read commands] as shown in, e.g., FIG. 7A)
the controller provides the memory device with a data output command associated with all or each of the plurality of planes, the data output command configured to exclude addresses of the target 10pages; and  (FIGs. 1-3, 6-8; “[0086] The memory controller 120 may transmit a multi-plane read command set MPR to the NVM 110 [memory device] (S131). For example, as shown in FIGS. 7A and 7B, the multi-plane read command set MPR may include a read command RDS, an address of the first plane [one of the plurality of planes] ADD_PL1, a multi-plane read command MRD, an address of the second plane [another of the plurality of planes] ADD_PL2”; “[0092] … the memory controller 120 may transmit a data output command set for the first plane [one of the plurality of planes] RDO_P1 to the NVM 110 [memory device] (S135). For example, as shown in FIG. 7A, the data output command set for the first plane [one of the plurality of planes] RDO_P1 may include the read command RDS, the address of the first plane [one of the plurality of planes] ADD_PL1”; “[0093] … Referring to FIG. 7A, the NVM 110 may output the first page [one of the target pages] data to the memory controller 120 via the input/output bus I/Ox (DO_PL1)”; “[0095] … when output of the first page [one of the target pages] data is completed, the NVM 110 [memory device] may transmit the second page [another of the target pages] data of the second plane [another of the plurality of planes] to the memory controller 120 (S138). The NVM 110 [memory device] may change a plane from which data is to be output when the output of the first page [one of the target pages] data is completed. The NVM 110 [memory device] may change the plane from which data is to be output from the first plane [one of the plurality of planes] to the second plane [another of the plurality of planes] and output the second page [another of the target pages] data loaded in a second page buffer [another of target page buffers] of the second plane [another of the plurality of planes] to the memory controller 120 via the input/output bus I/Ox (DO_PL2), and then all of the second page [another of the target pages] data may be output”; note that since the claim recites a conjunction word “or” that joins two alternative clauses, it would suffice if the rejection maps one of the alternative clauses; the data output command set that is labeled as RDO_P1 in FIG. 7A is considered to be associated with all of the plurality of planes since the data output command set is for outputting data of all planes including the first page data DO_PL1 of the first plane PL1 [one of the plurality of planes] and the second page data DO_PL2 of the second plane PL2 [another of the plurality of planes]; as shown in FIG. 7A, the data output command set labeled as RDO_P1 includes only the address of the first plane [one of the plurality of planes] ADD_PL1 and does not include the address of the second plane [another of the plurality of planes] ADD_PL2, and thus, the address of the second plane [another of the plurality of planes] ADD_PL2, which is one of addresses of the target pages included in the multi-plane read command set MPR, is considered to be excluded from the data output command set, where the target pages include the first page and the second page)
the memory device sequentially outputs, to the controller, the data buffered in the plurality of page buffers, in response to the data output command associated with all of the plurality of planes in one clock cycle, and in response to the data output command associated for each of the plurality of planes in one clock cycle for each respective plane,  (FIGs. 1-3, 6-8; “[0038] … the at least two portions of page data respectively loaded into the at least two page buffers may be sequentially output to the memory controller 120. The NVM 110 [memory device] may output the page data of one plane selected based on the data output command set among the at least two page data stored in the at least two page buffers to the memory controller 120 and then switch planes and output the page data of the other plane to the memory controller 120”; “[0086] The memory controller 120 may transmit a multi-plane read command set MPR to the NVM 110 [memory device] (S131).”; [0090]; “[0093] … the NVM 110 [memory device] may transmit the first page data of the first plane to the memory controller 120 based on the data output command set for the first plane RDO_P1 (S136). Referring to FIG. 7A, the NVM 110 [memory device] may output the first page data to the memory controller 120 via the input/output bus I/Ox (DO_PL1)”; “[0094] … the NVM 110 [memory device] may, based on the choose column command CC and the column address COL of the data output command set for the first plane RDO_P1, select a column at which data to be output is located on the first page buffer [one of the plurality of page buffers] and output data from the selected column to a last column on the first page buffer [one of the plurality of page buffers]”; “[0095] … when output of the first page data is completed, the NVM 110 [memory device] may transmit the second page data of the second plane to the memory controller 120 (S138). The NVM 110 [memory device] may change a plane from which data is to be output when the output of the first page data is completed. The NVM 110 [memory device] may change the plane from which data is to be output from the first plane to the second plane and output the second page data loaded in a second page buffer [another of the plurality of page buffers] of the second plane to the memory controller 120 via the input/output bus I/Ox (DO_PL2), and then all of the second page data may be output”; note that since the claim recites a conjunction word “or” that joins two alternative clauses, it would suffice if the rejection maps one of the alternative clauses; the NVM 110 [memory device] sequentially outputs the first page data stored in the first page buffer [one of the plurality of page buffers] of the first plane and the second page data stored in the second page buffer [another of the plurality of page buffers] of the second plane occurs such that the first page data DO_PL1 is output and then followed by the output of the second page data DO_PL2 as shown in FIG. 7A)
wherein the data output command associated with all of the plurality of planes includes simultaneously preforming on all planes a cache read operation in which the memory device outputs data read from a specific page through an input/output pad and simultaneously reads data from memory cells of a next page, and
wherein each data output command associated for each of the plurality of planes corresponds one to one with each respective plane.

Ahn teaches the memory device sequentially outputs, to the controller, the data buffered in the plurality of page buffers, in response to the data output command associated with all of the plurality of planes, and in response to the data output command associated for each of the plurality of planes for each respective plane.  Nevertheless, Ahn does not teach the memory device sequentially outputs, to the controller, the data buffered in the plurality of page buffers, in response to the data output command associated with all of the plurality of planes in one clock cycle, and in response to the data output command associated for each of the plurality of planes in one clock cycle for each respective plane, wherein the data output command associated with all of the plurality of planes includes simultaneously preforming on all planes a cache read operation in which the memory device outputs data read from a specific page through an input/output pad and simultaneously reads data from memory cells of a next page, and wherein each data output command associated for each of the plurality of planes corresponds one to one with each respective plane.

However, Ahn in view of Wakchaure teaches:
the memory device sequentially outputs, to the controller, the data buffered in the plurality of page buffers, in response to the data output command associated with all of the plurality of planes in one clock cycle, and in response to the data output command associated for each of the plurality of planes in one clock cycle for each respective plane,  (Ahn: FIGs. 1-3, 6-8; “[0038] … the at least two portions of page data respectively loaded into the at least two page buffers may be sequentially output to the memory controller 120. The NVM 110 [memory device] may output the page data of one plane selected based on the data output command set among the at least two page data stored in the at least two page buffers to the memory controller 120 and then switch planes and output the page data of the other plane to the memory controller 120”; “[0086] The memory controller 120 may transmit a multi-plane read command set MPR to the NVM 110 [memory device] (S131).”; [0090]; “[0092] … the memory controller 120 may transmit a data output command set for the first plane RDO_P1 to the NVM 110 [memory device] (S135). For example, as shown in FIG. 7A, the data output command set for the first plane RDO_P1 may include the read command RDS, the address of the first plane ADD_PL1, a choose column command CC, a column address COL, and a choose column confirm command CCC.”; “[0093] … the NVM 110 [memory device] may transmit the first page data of the first plane to the memory controller 120 based on the data output command set for the first plane RDO_P1 (S136). Referring to FIG. 7A, the NVM 110 [memory device] may output the first page data to the memory controller 120 via the input/output bus I/Ox (DO_PL1)”; “[0094] … the NVM 110 [memory device] may, based on the choose column command CC and the column address COL of the data output command set for the first plane RDO_P1, select a column at which data to be output is located on the first page buffer [one of the plurality of page buffers] and output data from the selected column to a last column on the first page buffer [one of the plurality of page buffers]”; “[0095] … when output of the first page data is completed, the NVM 110 [memory device] may transmit the second page data of the second plane to the memory controller 120 (S138). The NVM 110 [memory device] may change a plane from which data is to be output when the output of the first page data is completed. The NVM 110 [memory device] may change the plane from which data is to be output from the first plane to the second plane and output the second page data loaded in a second page buffer [another of the plurality of page buffers] of the second plane to the memory controller 120 via the input/output bus I/Ox (DO_PL2), and then all of the second page data may be output”; “[0096] … the memory controller 120 may transmit the data output command set for the second plane RDO_P2 to the NVM 110 [memory device]. The data output command set for the second plane RDO_P2 may include the read command RDS, the address of the second plane ADD_PL2, the choose column command CC, the column address COL, and the choose column confirm command CCC.”; the NVM 110 [memory device] sequentially outputs the first page data stored in the first page buffer [one of the plurality of page buffers] of the first plane and the second page data stored in the second page buffer [another of the plurality of page buffers] of the second plane occurs such that the first page data DO_PL1 is output and then followed by the output of the second page data DO_PL2 as shown in FIG. 7A for the data output command set that is associated with all of the first plane and the second plane. Also, the data output command associated for each of the plurality of planes is considered to be a data output command set for the first plane RDO_P1 or a data output command set for the second plane RDO_P2 sent to the NVM 110 shown in FIGs. 7A and 7B, respectively.) (Wakchaure: FIG. 9A; “[0064] … FIG. 9A is an example of a timing diagram for an independent multi-plane read operation (IMPRO). In the illustrated example, to issue the IMPRO (00h-20h) command, the controller writes 00h to the command register, followed by address cycles to the address register (illustrated in FIG. 9A as R1-R4 on DQ[7:0])”; Note that FIG. 9A shows the independent multi-plane read operation (IMPRO) command sent by the controller in one clock cycle where command “00h” is sent on DQ[7:0] bus.) (Ahn teaches the memory controller sending the multi-plane read command set MPR to the NVM 110 considered as the data output command associated with all of the plurality of planes including the first plane and the second plane, and the memory controller sending the data output command set for the first plane RDO_P1 or the data output command set for the second plane RDO_P2 to the NVM 110 considered as the data output command associated for each of the plurality of planes, and Wakchaure teaches the independent multi-plane read operation (IMPRO) command sent by the controller in one clock cycle. Thus, one of ordinary skill in the art would be able to combine the teachings to send the multi-plane read command set MPR and the data output command set for the first plane RDO_P1 or the data output command set for the second plane RDO_P2 of Ahn using the independent multi-plane read operation (IMPRO) command sent by the controller in one clock cycle of Wakchaure in order to enable independent and concurrent operations per plane using separate state machines for each plane to enable application of different bias voltages for each plane to independently and concurrently service requests.)
wherein the data output command associated with all of the plurality of planes includes simultaneously preforming on all planes a cache read operation in which the memory device outputs data read from a specific page through an input/output pad and simultaneously reads data from memory cells of a next page, and 
wherein each data output command associated for each of the plurality of planes corresponds one to one with each respective plane.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to incorporate the teachings of Wakchaure to provide a storage device of Ahn having a memory controller for sending a data output command set to a non-volatile memory (NVM), with an apparatus of Wakchaure having a controller that sends an independent multi-plane read operation (IMPRO) command.  Doing so with the device of Ahn would enable independent and concurrent operations per plane using separate state machines for each plane to enable application of different bias voltages for each plane to independently and concurrently service requests.  (Wakchaure, [0035])

The combination of Ahn does not teach wherein the data output command associated with all of the plurality of planes includes simultaneously preforming on all planes a cache read operation in which the memory device outputs data read from a specific page through an input/output pad and simultaneously reads data from memory cells of a next page, and wherein each data output command associated for each of the plurality of planes corresponds one to one with each respective plane.

However, Michael teaches:
wherein the data output command associated with all of the plurality of planes includes simultaneously preforming on all planes a cache read operation in which the memory device outputs data read from a specific page through an input/output pad and simultaneously reads data from memory cells of a next page, and  (FIGs. 1-6, 13; [0032]; “[0033] … Any desired flash memory cell technology may be used for the flash memory cells of the NAND flash array 40”; “[0035] … While the description herein is based upon a single-plane architecture for clarity, the teachings set forth herein are equally applicable to multi-plane architectures. A plane is the smallest unit that serves an I/O request in a parallel fashion. When multiple physical planes are used, they may share one or more word-lines so that the memory system may service multiple I/O requests simultaneously. … The techniques described herein may be applied to each plane separately such that each data register and cache register is organized in multiple portions, or may be applied to multiple planes such that each data register and cache register is itself one portion of a multiple page data register and cache register.”; “[0048] Three essentially concurrent [simultaneously] operations may then take place, namely that a first part of the page buffer is output (block 330), ECC calculations are performed on a second part of the page buffer (block 332), and the next page of data is read into the page buffer (block 334) using a suitable look-up table procedure for bad blocks such as, for example, blocks 304 and 306 (FIG. 4).”; “[0071] The page read ends without clocking out data, and the continuous page read command follows (block 740). As shown in FIG. 10 and FIG. 13, various essentially concurrent [simultaneously] operations may occur. One such operation involves sending the Page-0 data in the cache register portion CR-0, which has already gone through the ECC computation, to output through the data bus 810 (block 750). While the path from the data bus 810 to an output port [input/output pad] is not shown, such paths are well known to a person of ordinary skill in the art.”)
wherein each data output command associated for each of the plurality of planes corresponds one to one with each respective plane.  (FIGs. 1-6, 13; [0032]; “[0035] While the NAND flash memory device 20 is organized and operated to perform a variety of read operations including continuous page read operations and on-chip ECC in a single-plane NAND Architecture, this architecture is illustrative and variations thereof are contemplated. … While the description herein is based upon a single-plane architecture for clarity, the teachings set forth herein are equally applicable to multi-plane architectures. A plane is the smallest unit that serves an I/O request in a parallel fashion. When multiple physical planes are used, they may share one or more word-lines so that the memory system may service multiple I/O requests simultaneously. … The techniques described herein may be applied to each plane [respective plane] separately such that each data register and cache register is organized in multiple portions.”; “[0046] As shown in FIG. 4, when a page read command is received, the page address specified in the command is stored in the address register 26 (block 302). … When the desired page of data is read into the page buffer 38 (block 308), an ECC procedure is performed on the data and the resulting ECC bits in the status register(s) 23 are set as appropriate (block 310). The page is then output (block 312) and processing continues (block 314).”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ahn to incorporate the teachings of Michael to provide a storage device of Ahn having a memory controller for sending a data output command set to a non-volatile memory (NVM), with a NAND flash memory device of Michael having a circuit for performing concurrent operations that may then take place when a page buffer is output and a next page of data is read into the page buffer using a suitable look-up table procedure.  Doing so with the device of Ahn would provide certain functions relating to creation and use of a look-up table (“LUT”) that may be implemented “on chip” in a memory device itself, that is on a same die in an additional circuit, or even within a command and control logic of the memory device, so as to reduce an overhead in software development and possibly hardware cost.  (Michael, [0032])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136


/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136